
	
		II
		112th CONGRESS
		2d Session
		S. 3516
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To encourage spectrum licensees to make unused spectrum
		  available for use by rural and smaller carriers in order to expand wireless
		  coverage. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Spectrum Accessibility Act
			 of 2012.
		2.Extension of
			 licensesSection 307 of the
			 Communications Act of 1934 (47 U.S.C. 307) is amended by adding at the end the
			 following:
			
				(g)Extension of
				licenses
					(1)DefinitionsFor
				purposes of this subsection—
						(A)the term
				rural area means any area other than—
							(i)an area described
				in clause (i) or (ii) of section 343(a)(13)(A) of the Consolidated Farm and
				Rural Development Act (7 U.S.C. 1991(a)(13)(A)); and
							(ii)a city, town, or
				incorporated area that has a population of greater than 20,000 inhabitants;
				and
							(B)the term
				small carrier means a carrier with annual revenue less than
				$500,000,000 or that provides wireless service to less than 1,500,000
				customers.
						(2)Establishment
				of programNot later than 90 days after the date of enactment of
				Rural Spectrum Accessibility Act of
				2012, the Commission shall establish a program under which a
				carrier that receives a license under this section may partition or
				disaggregate the license in order to make unused spectrum available to small
				carriers or carriers serving a rural area.
					(3)Extension of
				license termAny carrier that receives a license under this
				section and participates in the program established under paragraph (2) shall
				receive a 3-year extension of the license granted under this
				section.
					.
		
